PER CURIAM.
On February 22, 1980, Jacobs pled guilty to a charge of armed robbery. The trial court then sentenced him to 99 years imprisonment reserving jurisdiction to review any Parole and Probation Commission release order pursuant to Section 947.16(3), Florida Statutes (Supp.1978). Jacobs then moved to correct the sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Jacobs challenged the constitutionality of Section 947.16(3). The trial court denied the motion and Jacobs filed this appeal. The issues Jacobs raises on appeal have been recently addressed and resolved by this court in Arnett v. State, 397 So.2d 330 (Fla. 1st DCA). Since we find no basis upon which to distinguish this cause from Arnett, the order denying Jacobs’ motion is
AFFIRMED.
MILLS, Chief Judge, and LARRY G. SMITH and BOOTH, JJ., concur.